i          i       i                                                              i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00500-CR

                                    Maurean C. PATTERSON,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From the County Court at Law No.1, Bexar County, Texas
                                       Trial Court No. 969943
                                Honorable Al Alonso, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: May 13, 2009

AFFIRMED

           Maureen Patterson was charged by information with resisting arrest. The information

specifically alleged that Patterson intentionally prevented and obstructed the complainant, Officer

Robert Ingram, from effecting an arrest of Patterson by striking Officer Ingram with Patterson’s

hand. After a jury trial, Patterson was found guilty of resisting arrest. On appeal, she claims the

evidence was factually insufficient to sustain her conviction because the great weight and
                                                                                        04-08-00500-CR

preponderance of the evidence shows that she did not strike Officer Ingram. We hold the evidence

factually sufficient and affirm the trial court’s judgment.

                                             DISCUSSION

1.     Standard of Review

       In a factual sufficiency review, we review all the evidence in a neutral light and will set aside

the verdict only if the evidence supporting the verdict is so weak as to render the verdict clearly

wrong or manifestly unjust. Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008).

2.     Resisting Arrest

       A person commits the offense of resisting arrest if “he intentionally prevents or obstructs a

person he knows is a peace officer . . . from effecting an arrest . . . of the actor or another by using

force against the peace officer or another.” TEX . PENAL CODE ANN . § 38.03(a) (Vernon 2003). The

information in this case charged Patterson with resisting arrest by using force, specifically by

“striking the complainant with the hand of the defendant.”

3.     The Testimony

       San Antonio Police Officer Robert Ingram testified at trial that, on the day of the incident

involving Patterson, he responded to a call for officer assistance at the Villa de Valencia Apartments.

Two other officers, Officers Fletcher and Blanquiz, had requested assistance of additional officers

because a large group of people had gathered over some type of altercation. When Officer Ingram

arrived at the apartment complex, he observed two opposing groups of people in the middle of the

parking lot. He immediately focused on Patterson because she was cursing very loudly. Officer

Ingram told Patterson to stop and to go inside. When she refused, Officer Ingram told Patterson she

could either stop and go inside, or she could go to jail. When Patterson persisted, Officer Ingram



                                                  -2-
                                                                                       04-08-00500-CR

placed her under arrest. As he reached out to handcuff her, Patterson grabbed a metal railing and

continued to yell and curse at Officer Ingram. As Officer Ingram struggled to take Patterson into

custody, Patterson’s right arm was flailing back and hitting him in the side. According to Officer

Ingram, Patterson was swinging her arm back, trying to hit him wherever she could. Officer Ingram

particularly remembers Patterson striking him on his right side because he carries his weapon on that

side. Officer Ingram testified that the strikes to his body caused him pain. He eventually forced

Patterson to the ground, and one of the other officers helped him handcuff her. As Officer Ingram

and the other officer were putting Patterson into the car, she continued kicking Officer Ingram in the

knees and shins.

       Officer Mike Blanquiz also testified at trial about the incident involving Patterson at the

Villa de Valencia apartments. Officer Blanquiz was one of the police officers who responded to a

call at the apartments because there was a fight in progress. When he arrived, he saw two groups of

people in the parking lot arguing with each other. People were cursing at each other, and the officers

attempted to get the people to go back inside their apartments. According to Officer Blanquiz, the

main people who were fighting were Patterson and another women named Joilynn Rhodes. As

Officer Blanquiz went to detain Rhodes, Officer Ingram went to detain Patterson. As Officer

Blanquiz handcuffed Rhodes and placed her in the back of the police car, he noticed a scuffle

between Patterson and Officer Ingram. Officer Blanquiz saw Patterson “stiff arm” Officer Ingram

as he tried to guide her to the police car. Although Officer Blanquiz did not know whether Patterson

pushed, jerked, or pulled her arm, he did see Patterson get away from Officer Ingram. According to

Officer Blanquiz, because he was focusing on Rhodes, he did not see everything that was going on

between Patterson and Officer Ingram. Officer Blanquiz, however, testified that he did see Patterson



                                                 -3-
                                                                                      04-08-00500-CR

kicking back at Officer Ingram as he tried to put her in the police car. Officer Blanquiz did not see

Patterson hit Officer Ingram.

        Several civilian witnesses testified at trial as well. Harold Johnson Jr. was a tenant at the

Villa de Valencia at the time of the incident involving Patterson. According to Johnson, the police

came to the apartments because of some fighting between some tenants. Johnson saw what happened

by looking out his apartment window. He only saw “a little bit of what was happening” because he

did not want to be involved. He saw that Patterson was handcuffed and that she was moving around

a little bit. It looked to him like Patterson was trying to resist arrest. Johnson did not remember

Patterson striking the officer with her hand. He did not, however, see the whole event between the

officer and Patterson.

        Another witness, Corina Berlanga, testified that she was at the Villa de Valencia on the day

in question. According to Berlanga, the officer who arrested Patterson grabbed her, threw her down,

lifted her off the ground, took her to the car, threw her down again, and arrested her. Berlanga did

not see Patterson hit the officer.

        Additionally, Michelle Davis testified that she witnessed the incident involving Patterson.

According to Davis, she saw the police officer and Patterson struggling on the stairwell. The officer

put his arm around Patterson’s neck and picked her up off the ground. Davis did not see Patterson

hit the officer with her hand.

        Maria Hansell, also a tenant at the Villa de Valencia apartments at the time in question,

testified that she witnessed Patterson’s arrest. According to Hansell, the officer grabbed Patterson

to handcuff her, and Patterson kept moving her hands around. The officer and Patterson ended up

on the ground, but Hansell did not see how that happened. Hansell saw Patterson swinging her



                                                 -4-
                                                                                         04-08-00500-CR

hands, but she did not see Patterson hit the officer. Hansell then saw the officer handcuff Patterson

and put her in the police car.

        Patterson also testified at trial. According to Patterson, she was helping break up a fight at

the Villa de Valencia apartments on the day in question. The police came and told everyone to go

inside. She stood there talking to Rhodes and then decided to go home. As she was walking to her

apartment, she realized that she had left her keys at Rhodes’s apartment. So, she returned to get

them. Patterson saw that there were more people, more police, and the situation had escalated.

Patterson stood around because she wanted to see what was happening. Patterson tried to encourage

Rhodes to go in the house and, in the process, used some curse words. Patterson was shouting

because she felt the police officers were being racist. As Patterson was standing on the stairs yelling,

an officer threatened to arrest her if she continued to talk. The officer then grabbed her, pushed her

against the stair rail, and threw her on the ground. He then picked her up with his forearm by her

neck. According to Patterson, she did not hit the officer with her hand or fist. Patterson testified that

she did not have time to hit him, even if she had wanted to, because he was choking her.

3.      Analysis

        Patterson contends the evidence is factually insufficient to sustain the verdict because Officer

Ingram was the only witness to testify that Patterson struck him with her hand while he was lawfully

arresting her. Patterson emphasizes that none of the other witnesses who testified saw Patterson

strike Officer Ingram. Thus, according to Patterson, the great weight and preponderance of the

evidence shows she did not strike Officer Ingram and the evidence is “so weak” that the verdict

seems “clearly wrong and manifestly unjust.” See Lancon, 253 S.W.3d at 705.




                                                   -5-
                                                                                        04-08-00500-CR

        We agree with Patterson that, of all the witnesses who testified, Officer Ingram was the only

witness to specifically testify that Patterson struck him with her hand. However, other witnesses did

testify about what happened between Officer Ingram and Patterson. Officer Blanquiz testified that

Patterson and Officer Ingram engaged in a scuffle, that Patterson did get away from Officer Ingram,

and that because he was focusing on Rhodes, he did not see everything that was going on between

Patterson and Officer Ingram. Likewise, Harold Johnson Jr. testified that although it appeared to him

that Patterson was resisting arrest, he did not witness the whole event between Patterson and Officer

Ingram. And, Corina Berlanga and Michelle Davis testified that, although there was a struggle, they

did not actually see Patterson hit Officer Ingram. Maria Hansell saw Patterson swinging her arms

around, but also did not actually see Patterson hit Officer Ingram. Patterson, of course, testified that

she did not hit Officer Ingram. However, other than Patterson, none of the witnesses testified that

Patterson did not hit Officer Ingram – only that they did not see Patterson hit Officer Ingram. And,

other than Patterson, none of the other witnesses claimed to have witnessed everything that occurred

between Patterson and Officer Ingram.

        In analyzing a factual sufficiency of the evidence challenge, we recognize that, although

contradictory witness testimony may be compelling, the jury is the sole judge of the weight and

credibility given to the witness’s testimony. Id. As an appellate court, we “must give deference to

a jury’s decision regarding what weight to give contradictory testimonial evidence because the

decision is most likely based on an evaluation of credibility and demeanor, which the jury is in the

better position to judge.” Id. at 706. Thus, applying the proper standard, we conclude the evidence

is factually sufficient to support the jury’s verdict.




                                                   -6-
                                                                               04-08-00500-CR

       We affirm the trial court’s judgment.



                                                     Karen Angelini, Justice

Do not publish




                                               -7-